Edmund A. McCarthy, J.
The petitioner herein has presented to this court a claim for compensation of services under the *367Indigent Defendant Law (County Law, § 722-b). The petitioner alleges that he acted as his own counsel in the Herkimer County Court on specified dates, that he did his own legal work on motions and briefs, and requests compensation at the hourly rates set out in the above-mentioned law.
During the coram nobis proceeding referred to by the petitioner, he was, in the opening stages, represented by a duly appointed counsel, who acted for him in his behalf. Later he rejected the services of this counsel and decided to act as his own counsel. Still later, he demanded that counsel be furnished to him. After futile efforts on behalf of the court to secure counsel of the defendant’s own choosing, the coram nobis proceeding was dismissed upon the petitioner’s own motion.
The defendant is not a member of the Bar Association of Herkimer County, or the State of New York, or the American Bar Association. He never offered this court proof of indigency that would have entitled him to the services of an attorney as an indigent defendant. He was never appointed his own counsel as for an indigent defendant, and it is the considered opinion of this court that the County Law provisions covering indigent defendants were never intended to cover a situation as set out in the petitioner’s motion herein.
This motion is, therefore, denied.